DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The references listed on the information disclosure statement filed on 9/16/2021 have been considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “190” in Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The abstract of the disclosure is objected to because it is not written in narrative form. Instead, the abstract has been written as a run-on sentence that generally mimics the claim. The abstract should be in narrative form, which should include a series of complete sentences.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim(s) 20 is/are objected to because of the following informalities:
Claim 20 recites the limitations “navigating the autonomous aerial vehicle to accompany a user; projecting a visible personal safety zone around the user; and projecting visual information for the user on at least one surface in a vicinity of the user”. Claim 20 is an apparatus claim, however, it includes limitations written in method claim format using gerunds (i.e. words ending in "ing"). Claim 20 should be consistent with an apparatus claim format. For example, Claim 20 should recite “navigate the autonomous aerial vehicle to accompany a user…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “vicinity” in claim 1 is a relative term which renders the claim indefinite. The term “vicinity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation "projecting, by the processing system, visual information for the user on at least one surface" is rendered indefinite with the use of vicinity because it is unknown how close or far the term vicinity means. Claims 19 and 20 are rejected for similar reasoning. Additionally, claims 2-18 are rejected as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 1-3, 7-8, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachrach et al. (US 20190377345 A1) in view of Neal, III (US 11003186 B1).
	Regarding claims 1, 19, and 20, Bachrach teaches a processing system including at least one processor of an autonomous aerial vehicle (see at least ¶[0045], [0051], [0086], [0198], [0200], and [0227] regarding a processor or processors); and a computer-readable medium storing instructions which, when executed by the processing system, cause the processing system to perform operations (see at least ¶[0045], [0085], [0105], [0118], and [0227]-[0228] regarding a memory and/or a machine-readable medium comprising instructions for execution by the computing system), the operations comprising: navigating the autonomous aerial vehicle to accompany a user (see Fig. 7 “UAV tracking and following a human subject” and at least ¶[0046], [0049], [0054], [0062], [0070]-[0071], [0074], [0088], [0093], [0101], and [0146]-[0147] regarding autonomously maneuvering while tracking and following a target subject (i.e., a human)); and projecting visual information for the user on at least one surface in a vicinity of the user (see at least ¶[0038], [0044], [0072]-[0084], [0090], and [0144] regarding one or more augmentations may be presented to the user in the form of augmenting graphical overlays associated with a tracked subject (e.g., biker).
Bachrach fails to teach projecting a visible personal safety zone around the user, wherein the visible personal safety zone comprises at least a portion of a field of view of a camera of the autonomous aerial vehicle. However, Neal, III discloses a system and method to provide one or more autonomous escort drones for personal security and teaches projecting a visible personal safety zone around the user (see at least Col. 1, lines 37-57, Col. 2, line 46 to Col. 3, line 11, Col. 3, line 61 to Col. 4, line 42, and Col. 10, line 51 to Col. 11, line 18, regarding providing illumination of an individual via a spotlight and/or spotlight aimed to illuminate the region surrounding the individual), wherein the visible personal safety zone comprises at least a portion of a field of view of a camera of the autonomous aerial vehicle (see at least Col. 2, line 46 to Col. 3, line 11, Col. 3, line 61 to Col. 4, line 42, and Col. 10, line 51 to Col. 11, line 18, regarding a spotlight and improved visual evaluation of a camera by a user and a gimballed spotlight mimicking the point direction of the gimballed camera).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous unmanned aerial vehicle for fitness and sports applications of Bachrach to provide projecting a visible personal safety zone around the user, wherein the visible personal safety zone comprises at least a portion of a field of view of a camera of the autonomous aerial vehicle, as taught by Neal, III, to provide a sense of security to the individual and improved visual evaluation of the recordings of the camera. (Neal, III at Col. 4, lines 20-27)

Regarding claim 2, Bachrach teaches further comprising: obtaining a route of the user (see at least ¶[0071], [0088], [0096], and [0099]-[0101] regarding a planned route or predicted path of the user), wherein the navigating comprises navigating along the route (see at least ¶[0071], [0088], [0096], and [0099]-[0101] regarding following an estimated or predicted trajectory of the human subject and/or autonomously maneuvering along a particular route).

Regarding claim 3, Bachrach teaches wherein the route comprises an exercise route having a start location an end location (see Fig. 12A-12B and at least ¶[0097] and [0099]-[0101] regarding a particular or planned route and a desired location (i.e. end location)).

Regarding claim 7, Bachrach fails to teach wherein the visible personal safety zone is projected via at least one lighting unit of the autonomous aerial vehicle. However, Neal, III discloses a system and method to provide one or more autonomous escort drones for personal security and teaches wherein the visible personal safety zone is projected via at least one lighting unit of the autonomous aerial vehicle (see at least Col. 1, lines 37-57, Col. 2, line 46 to Col. 3, line 11, Col. 3, line 61 to Col. 4, line 42, and Col. 10, line 51 to Col. 11, line 18, regarding providing illumination of an individual via a spotlight and/or spotlight (i.e., a lighting unit) aimed to illuminate the region surrounding the individual).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous unmanned aerial vehicle for fitness and sports applications of Bachrach to provide wherein the visible personal safety zone is projected via at least one lighting unit of the autonomous aerial vehicle, as taught by Neal, III, to provide a sense of security to the individual and improved visual evaluation of the recordings of the camera. (Neal, III at Col. 4, lines 20-27)

Regarding claim 8, Bachrach teaches wherein the navigating comprises maintaining a predefined separation between the autonomous aerial vehicle and the user (see at least ¶[0050] and [0146] regarding maintaining a particular separation distance).

	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachrach et al. (US 20190377345 A1) in view of Neal, III (US 11003186 B1), as applied to claim 2 above, and in further view of Zhou et al. (US 20190135450 A1).
Regarding claim 4, the combination of Bachrach and Neal, III fails to teach wherein the visual information for the user comprises directions for navigating along the route. However, Zhou discloses a system and method for automated tracking and navigation and teaches wherein the visual information for the user comprises directions for navigating along the route (see Fig. 1A, 3A, 3C and at least ¶[0030], [0033], and [0050] regarding a navigational signal being provided on the ground or billboard).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous unmanned aerial vehicle for fitness and sports applications of Bachrach as modified by Neal, III to provide wherein the visual information for the user comprises directions for navigating along the route, as taught by Zhou, to provide a certain direction or action for movement to that direction. (Zhou at ¶[0030])

	Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachrach et al. (US 20190377345 A1) in view of Neal, III (US 11003186 B1), as applied to claim 1 above, and in further view of Vaughn (US 20150092020 A1).
Regarding claim 5, the combination of Bachrach and Neal, III fails to teach wherein the visual information for the user comprises a projection of a video call for the user. However, Vaughn discloses an ambulatory system to communicate visual projections and teaches wherein the visual information for the user comprises a projection of a video call for the user (see at least ¶[0019], [0054], [0082], [0087], [0107], [0120] regarding a video projection/call to the user of the UAV).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous unmanned aerial vehicle for fitness and sports applications of Bachrach as modified by Neal, III to provide wherein the visual information for the user comprises a projection of a video call for the user, as taught by Vaughn, to provide enhanced communications utilizing one or more autonomous devices to record and project video for communications. (Vaughn at ¶[0019])

Regarding claim 6, the combination of Bachrach and Neal, III fails to teach wherein the video call comprises a group video conference among three or more persons including the user. However, Vaughn discloses an ambulatory system to communicate visual projections and teaches wherein the video call comprises a group video conference among three or more persons including the user (see at least ¶[0054], [0082], [0087], [0107], [0120] regarding a video projection/call to the user of the UAV. Also, see ¶[0019], [0023], and [0077] regarding two or more people and/or multi-party).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous unmanned aerial vehicle for fitness and sports applications of Bachrach as modified by Neal, III to provide wherein the video call comprises a group video conference among three or more persons including the user, as taught by Vaughn, to provide enhanced communications utilizing one or more autonomous devices to record and project video for communications. (Vaughn at ¶[0019])

	Claim(s) 9-13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachrach et al. (US 20190377345 A1) in view of Neal, III (US 11003186 B1), as applied to claim 1 above, and in further view of Schneider et al. (US 9589448 B1).
Regarding claim 9, the combination of Bachrach and Neal, III fails to teach further comprising: detecting at least one danger item is near the visible personal safety zone or is within the visible personal safety zone. However, Schneider discloses an autonomous safety and security device on an unmanned platform and teaches further comprising: detecting at least one danger item is near the visible personal safety zone or is within the visible personal safety zone (see at least Col. 8, lines 28-35, and Col. 9, line 43 to Col. 10, line 15, regarding an assailant approaching within the cameras field of view which would be near the illuminated area).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous unmanned aerial vehicle for fitness and sports applications of Bachrach as modified by Neal, III to provide detecting at least one danger item is near the visible personal safety zone or is within the visible personal safety zone, as taught by Schneider, to provide identifying and tracking potential assailants approaching from any direction within the camera’s field of view. (Schneider at Col. 8, lines 28-35)

Regarding claim 10, the combination of Bachrach and Neal, III fails to teach wherein the at least one danger item comprises at least one person, the method further comprising: broadcasting an audible warning to alert the user and the at least one person. However, Schneider discloses an autonomous safety and security device on an unmanned platform and teaches wherein the at least one danger item comprises at least one person (see at least Col. 8, lines 28-35, and Col. 9, line 43 to Col. 10, line 15, regarding an assailant (i.e., criminal or another person) approaching within the cameras field of view which would be near the illuminated area), the method further comprising: broadcasting an audible warning to alert the user and the at least one person (see at least Col. 10, lines 11-15, Col. 11, line 58 to Col. 12, line 11, and Col. 13, lines 45-62, regarding a sound generator or warning sound).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous unmanned aerial vehicle for fitness and sports applications of Bachrach as modified by Neal, III to provide wherein the at least one danger item comprises at least one person, the method further comprising: broadcasting an audible warning to alert the user and the at least one person, as taught by Schneider, to provide identifying and tracking potential assailants approaching from any direction within the camera’s field of view (Schneider at Col. 8, lines 28-35), as well as to provide a warning to the assailant or person to discourage them from proceeding with a crime. (Schneider at Col. 13, lines 17-29)

Regarding claim 11, the combination of Bachrach and Neal, III fails to teach further comprising: activating a recording via the camera of the autonomous aerial vehicle in response to the detecting the at least one danger item. However, Schneider discloses an autonomous safety and security device on an unmanned platform and teaches further comprising: activating a recording via the camera of the autonomous aerial vehicle in response to the detecting the at least one danger item (see at least Col. 4, line 57 to Col. 5, line 1, Col 6, lines 16-48, and Col. 13, line 8 to Col. 14, line 7, regarding actions initiated such as events being recorded if assailant is approaching and providing live streaming video).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous unmanned aerial vehicle for fitness and sports applications of Bachrach as modified by Neal, III to provide activating a recording via the camera of the autonomous aerial vehicle in response to the detecting the at least one danger item, as taught by Schneider, to provide to communicating video directly with emergency responders as well as autonomously providing live streaming video for deterrence purposes. (Schneider at Col. 4, line 65 to Col. 5, line 1)

Regarding claim 12, Bachrach teaches further comprising: transmitting a video feed from the camera of the autonomous aerial vehicle to at least one recipient device (see at least ¶[0072]-[0073] and [0090] regarding a live video feed displayed via a device), wherein the at least one recipient device comprises a mobile computing device of the user, or a device of a safety monitoring system (see at least ¶[0072]-[0073] and [0090] regarding a live video feed displayed via a device such as a tablet. Also, see ¶[0075] regarding example AR devices).

Regarding claim 13, Bachrach teaches wherein the navigating comprises maintaining a predefined separation distance between the autonomous aerial vehicle and the user (see at least ¶[0050] and [0146] regarding maintaining a particular separation distance).
The combination of Bachrach and Neal fails to teach wherein the detecting comprises: deviating from the predefined separation distance towards the at least one danger item; recording the at least one danger item via the camera of the autonomous aerial vehicle to create at least one recorded image; and determining at least one type of the at least one danger item via the at least one recorded image. However, Schneider discloses an autonomous safety and security device on an unmanned platform and teaches deviating from the predefined separation distance towards the at least one danger item (see at least Col. 6, lines 16-48, regarding chasing away an intruder or assailant before crime occurs); recording the at least one danger item via the camera of the autonomous aerial vehicle to create at least one recorded image (see at least Col. 4, line 57 to Col. 5, line 1, Col 6, lines 16-48, and Col. 13, line 8 to Col. 14, line 7, regarding actions initiated such as events being recorded if assailant is approaching and providing live streaming video); and determining at least one type of the at least one danger item via the at least one recorded image see at least Col. 8, lines 28-35, and Col. 9, line 43 to Col. 10, line 15, regarding determining an assailant (i.e., criminal) approaching).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous unmanned aerial vehicle for fitness and sports applications of Bachrach as modified by Neal, III to provide recording the at least one danger item via the camera of the autonomous aerial vehicle to create at least one recorded image; and determining at least one type of the at least one danger item via the at least one recorded image, as taught by Schneider, to provide chasing away an intruder or assailant before crime occurs (Schneider at Col. 6, lines 16-48) as well as communicating video directly with emergency responders as well as autonomously providing live streaming video for deterrence purposes. (Schneider at Col. 4, line 65 to Col. 5, line 1)

Regarding claim 15, the combination of Bachrach and Neal fails to teach further comprising: presenting an alert to the user, wherein the alert comprises at least one of: an audio component or a visual component. However, Schneider discloses an autonomous safety and security device on an unmanned platform and teaches further comprising: presenting an alert to the user (see at least Col. 10, lines 11-15, Col. 11, line 58 to Col. 12, line 11, and Col. 13, lines 45-62, regarding a sound generator or warning sound), wherein the alert comprises at least one of: an audio component or a visual component (see at least Col. 10, lines 11-15, Col. 11, line 58 to Col. 12, line 11, and Col. 13, lines 45-62, regarding a sound generator or warning sound).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous unmanned aerial vehicle for fitness and sports applications of Bachrach as modified by Neal, III to provide wherein the at least one danger item comprises at least one person, the method further comprising: broadcasting an audible warning to alert the user and the at least one person, as taught by Schneider, to provide notifying the user of a threatening approach, before the potential attack occurs. (Schneider at Col. 5, line 62 to Col. 6, line 5)

Regarding claim 16, the combination of Bachrach and Neal fails to teach wherein the alert is presented via a mobile computing device of the user. However, Schneider discloses an autonomous safety and security device on an unmanned platform and teaches wherein the alert is presented via a mobile computing device of the user (see abstract and at least Col. 13, line 45 to Col. 14, line 7, regarding a phone broadcasting a loud audio warning to the user.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous unmanned aerial vehicle for fitness and sports applications of Bachrach as modified by Neal, III to provide wherein the alert is presented via a mobile computing device of the user, as taught by Schneider, to provide notifying the user of a threatening approach, before the potential attack occurs. (Schneider at Col. 5, line 62 to Col. 6, line 5)

Regarding claim 17, Bachrach teaches wherein the mobile computing device comprises a wearable computing device (see at least ¶[0075], regarding examples of AR devices which include head-mounted display devices, virtual retinal display devices, and headset devices (e.g., VR headset) which are all wearable).

	Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachrach et al. (US 20190377345 A1) in view of Neal, III (US 11003186 B1) in further view of Schneider et al. (US 9589448 B1), as applied to claim 9, and in further view of Horelik et al. (US 20200346751 A1).
Regarding claim 14, the combination of Bachrach, Neal, III, and Schneider fails to teach further comprising: summoning an uncrewed aerial vehicle for assistance. However, Horelik discloses an unmanned aerial vehicle emergency dispatch system and method and teaches further comprising: summoning an uncrewed aerial vehicle for assistance (see at least ¶[0023], [0028], and [0128]-[0129] regarding deploying a second UAV for assistance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous unmanned aerial vehicle for fitness and sports applications of Bachrach as modified by Neal, III as modified by Schneider to provide summoning an uncrewed aerial vehicle for assistance, as taught by Horelik, to provide the action of deploying a second UAV  in response to audio and/or visual content and other information captured by a UAV that can reflect current conditions at the location of emergency. (Horelik at Col. 5, line 62 to Col. 6, line 5)

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachrach et al. (US 20190377345 A1) in view of Neal, III (US 11003186 B1) in further view of Schneider et al. (US 9589448 B1), as applied to claim 15, and in further view of Coleman (US 10816939 B1).
Regarding claim 18, the combination of Bachrach, Neal, III, and Schneider fails to teach wherein the visual component of the alert comprises an infrared projection for detection by the user via a pair of infrared glasses of the user. However, Coleman discloses a method of illuminating an environment using a light emitting device and an imager and teaches wherein the visual component of the alert comprises an infrared projection for detection by the user via a pair of infrared glasses of the user (see at least Col. 11, line 39 to Col. 12, line 34, regarding a vehicle or drone illuminating pathways, objects, and etc. such that they are visible using infrared goggles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous unmanned aerial vehicle for fitness and sports applications of Bachrach as modified by Neal, III as modified by Schneider to provide wherein the visual component of the alert comprises an infrared projection for detection by the user via a pair of infrared glasses of the user, as taught by Coleman, to provide the ability for a person or group to have pathways or objects illuminated with infrared light for identification and/or tracking of the pathways, objects, or a target of interest. (Coleman at Col. 11, line 39 to Col. 12, line 34)

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Black et al. (US 20200338431 A1) is pertinent because it is a robotic athletic training system may include a mobile robotic platform, a sensor module associated with the mobile robotic platform and configured to obtain data from an environment.
Erickson et al. (US 20180082682 A1) is pertinent because it is a method of operating an aerial drone companion device includes detecting a first voice command spoken by a first user. The aerial drone companion device is autonomously oriented such that an image capture device faces the first user in response to detecting the first voice command

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Fri 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.K/Examiner, Art Unit 3666                                                                                                                                                                                                        
/AARON L TROOST/Primary Examiner, Art Unit 3666